DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (U.S. 6,390,319). Yu teaches a beverage container 20 with a plurality of paired magnets 17, 24, 54 positioned around the beverage container (figures 2 and 5) in such a fashion so as to generate a magnetic field that acts upon liquid contained in the beverage container to improve the taste of the liquid contained in the beverage container (Abstract), said beverage container capable of being used for mixing, blending, storing, or drinking of liquids comprising a beverage container 20 consisting of a main body (at lead line 20), a lid 14, and the plurality of paired magnets 17, 24, 54, the main body consisting of a top, an opening, a plurality of sides and a base (shown in figure 2), regarding the plurality of magnets, in determining the placement of each pair of magnets in the plurality of paired magnets a center-point of the beverage container is identified based on the beverage container’s dimensions and from the center-point, Cartesian coordinates can be extrapolated to generate a z-axis, an x-axis, and a y axis, thus, a positive z-axis intersects the top of the beverage container and a negative z-axis intersects the base of the beverage container, a positive x-axis intersects one of the sides of the plurality of sides of the beverage container and a negative x-axis intersects one of the sides of the plurality of sides of the beverage container, and a positive y-axis intersects one of the sides of the plurality of sides of the beverage container and a negative y-axis intersects one of the sides of the plurality of sides of the beverage container (for container shown in figure 2 and oriented as shown in figure 2), each magnet 17, 24 in a pair of magnets of the plurality of paired magnets is positioned such that one magnet is located in the beverage container and the other magnet in the pair of magnets is positioned on the opposite side of the beverage container along at least one of the z-axis, x axis, and/or y-axis so that the positioning of each pair of magnets of the plurality of paired magnets creates uniform interaction of the paired magnets (figure 2, magnets 17, 24),  and wherein there is a first magnet 17 in each pair of magnets of the plurality of magnets and a second magnet 24 in each pair of magnets in the plurality of magnets (figure 2), wherein the first magnet in the pair of magnets is oriented so that its positive pole is oriented toward and facing the negative pole of the second magnet that is located on the opposite location around the beverage container (figure 2),  wherein the pair of magnets in the beverage container act upon each other to create a magnetic field within the liquid in the beverage container, and said magnet field then acts upon the liquid in the beverage container to improve the flavor and texture of the liquid (capable of improving the flavor and texture of the liquid).

Regarding claim 2, one magnet 17 in of the pair of magnets is positioned on the z-axis in the top of the beverage container along the positive z-axis while the second magnet 24 of the pair of magnets is positioned in the base of the beverage container, along the negative z-axis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Perritt (U.S. 5,354,462) in view of Minnette (U.S. 2012/0305560).  Perritt teaches a beverage container (figure 10; container capable of holding a beverage) with a plurality of paired magnets 36 positioned around the beverage container (figure 5) in such a fashion so as to generate a magnetic field that acts upon liquid contained in the beverage container to improve the taste of the liquid contained in the beverage container, said beverage container capable of being used for mixing, blending, storing, or drinking of liquids comprising a beverage container (“container”; figure 10) consisting of a main body (figure 10), and the plurality of paired magnets 36, the main body consisting of a top, an opening, a plurality of sides and a base (shown in figure 10), regarding the plurality of magnets, in determining the placement of each pair of magnets in the plurality of paired magnets a center-point of the beverage container is identified based on the beverage container’s dimensions and from the center-point, Cartesian coordinates can be extrapolated to generate a z-axis, an x-axis, and a y axis, thus, a positive z-axis intersects the top of the beverage container and a negative z-axis intersects the base of the beverage container, a positive x-axis intersects one of the sides of the plurality of sides of the beverage container and a negative x-axis intersects one of the sides of the plurality of sides of the beverage container, and a positive y-axis intersects one of the sides of the plurality of sides of the beverage container and a negative y-axis intersects one of the sides of the plurality of sides of the beverage container (for container shown in figure 10 and oriented as shown in figure 10), each magnet 36 in a pair of magnets of the plurality of paired magnets is positioned such that one magnet is located in the beverage container and the other magnet in the pair of magnets is positioned on the opposite side of the beverage container along at least one of the z-axis, x axis, and/or y-axis so that the positioning of each pair of magnets of the plurality of paired magnets creates uniform interaction of the paired magnets (figure 5),  and wherein there is a first magnet in each pair of magnets of the plurality of magnets and a second magnet in each pair of magnets in the plurality of magnets (figure 5), wherein the first magnet in the pair of magnets is oriented so that its positive pole is oriented toward and facing the negative pole of the second magnet that is located on the opposite location around the beverage container (figure 5),  wherein the pair of magnets in the beverage container act upon each other to create a magnetic field within the liquid in the beverage container, and said magnet field then acts upon the liquid in the beverage container to improve the flavor and texture of the liquid (capable of improving the flavor and texture of the liquid).
Perritt discloses the claimed invention except for the lid.  Minnette teaches that it is known to provide a canister with a lid (see element 14).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Perritt with a lid, as taught by Minnette, in order to seal the contents within the container and prevent spilling.

Regarding claim 5, there is a single pair of magnets of the plurality of paired magnets such that the set of paired magnets of the plurality of paired magnets is positioned along the x-axis, having the first magnet positioned along the positive x-axis in one side of the plurality of sides of the beverage container and the second magnet is positioned along the negative x-axis in one side of the plurality of sides of the beverage container along the x-axis (figure 5).

Regarding claim 6, there are two pairs of magnets of the plurality of paired magnets such that the first set of paired magnets is positioned along the x-axis, having the first magnet positioned along the positive x-axis in one side of the plurality of sides of the beverage container and the second magnet is positioned along the negative x- axis in one side of the plurality of sides of the beverage container along the x-axis; and a second set of paired magnets wherein the first magnet is positioned along the positive y- axis, which intersects one of the sides of the plurality of sides of the beverage container and the second magnet is positioned along a negative y-axis intersects one of the sides of the plurality of sides of the beverage container (figure 5).



Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed September 2, 2022 have been fully considered but they are not persuasive.  Applicant argues that the amendment filed September 2, 2022, which replaces “comprising” with “consisting of” defines the present invention over the invention of Yu and the modified invention of Perritt.  It is the examiner’s position that the invention of Yu does not include additional elements that are not recited in the present claims.  Likewise, the modified invention of Perritt only has the elements listed in the present claims (element 10 is component of the container).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., pairing the magnets without reducing the volume of the container) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Perritt teaches a plurality of magnets but does not teach a plurality of paired magnets.  The examiner disagrees with this position.  Each magnet of Perritt about the circumference has a magnet located opposite thereto.  The oppositely positioned magnets are the pairs of magnets.  
The strap with magnets taught by Perritt is a different embodiment than the embodiment used in the claim rejections above. 
Applicant argues that Perritt does not teach that the liquid is acted on by the presence of the magnets.  It is the examiner’s position that the liquid would inherently be acted on the magnets, due to the location of the magnets and the characteristics of the magnets which create a magnetic field.

Conclusion
THIS ACTION IS MADE NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI M ELOSHWAY/Examiner, Art Unit 3736